             Case 20-13103-BLS   Doc 69-4   Filed 12/31/20   Page 1 of 18




                                    EXHIBIT C

                                 Engagement Letter




27487449.5
Case 20-13103-BLS   Doc 69-4   Filed 12/31/20   Page 2 of 18
Case 20-13103-BLS   Doc 69-4   Filed 12/31/20   Page 3 of 18
Case 20-13103-BLS   Doc 69-4   Filed 12/31/20   Page 4 of 18
Case 20-13103-BLS   Doc 69-4   Filed 12/31/20   Page 5 of 18
Case 20-13103-BLS   Doc 69-4   Filed 12/31/20   Page 6 of 18
Case 20-13103-BLS   Doc 69-4   Filed 12/31/20   Page 7 of 18
Case 20-13103-BLS   Doc 69-4   Filed 12/31/20   Page 8 of 18
Case 20-13103-BLS   Doc 69-4   Filed 12/31/20   Page 9 of 18
Case 20-13103-BLS   Doc 69-4   Filed 12/31/20   Page 10 of 18
Case 20-13103-BLS   Doc 69-4   Filed 12/31/20   Page 11 of 18
Case 20-13103-BLS   Doc 69-4   Filed 12/31/20   Page 12 of 18
Case 20-13103-BLS   Doc 69-4   Filed 12/31/20   Page 13 of 18
Case 20-13103-BLS   Doc 69-4   Filed 12/31/20   Page 14 of 18
Case 20-13103-BLS   Doc 69-4   Filed 12/31/20   Page 15 of 18
Case 20-13103-BLS   Doc 69-4   Filed 12/31/20   Page 16 of 18
Case 20-13103-BLS   Doc 69-4   Filed 12/31/20   Page 17 of 18
Case 20-13103-BLS   Doc 69-4   Filed 12/31/20   Page 18 of 18
